II      MOLOLAM KEN                                                        Jessica Ortiz
                                                                           Mololamken LLP
                                                                           430 Park Avenue
                                                                           New York, NY 10022
                                                                           T: 212.607.8165
                                                                           F: 212.607.8161
                                                                           jortiz@mololamken.com
                                                                           www.mololamken .com


May 21, 2021
                                          MEMO ENDORSED
BY CM/ECF

Honorable Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     United States v. Jose Verra Velez, No. l 9-cr-00570 (SHS)

Dear Judge Stein,

        I represent Mr. Velez in the above-captioned matter. Mr. Velez respectfully asks the
Court to adjourn his sentencing date by 90 days to a time convenient for the Court. The
sentencing is currently scheduled for June 25, 2021. This is the fourth request for adjournment
of his sentencing, and the government consents to the request.

        As stated in Mr. Velez's previous requests for extension, see Dkts. 67, 72, 79, Mr. Velez
is ill and currently undergoing treatment. In addition to mental health counseling and
medications to control high blood pressure and depression, Mr. Velez recently underwent an
MRI examination and is attempting to schedule a follow-up evaluation with a neurologist. The
ongoing public health emergency has made it more difficult to schedule such appointments, but
Mr. Velez is hopeful that he will be able to see his doctor in the next 90 days.

       Additionally, Mr. Velez and his wife recently lost three family members to the
coronavirus, including his wife's father. An adjournment would allow Mr. Velez time to address
his medical needs, to attend to the personal and logistical matters related to the deaths of his
loved ones, and to more fully participate in helping counsel prepare his sentencing submission.

       Thank you for your consideration of this matter.
                                                   Respectfully, /s/ Jessica Ortiz

cc: All counsel of record via CM/ECF                Jessica Ortiz

 The sentencing is adjourned to September 29, 2021, at 2:30 p.m. The defense
 submissions are due by September 15, the government's submissions are due by
 September 22, 2021.

 Dated: New York, New York
        May 24, 2021
